United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 16, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-30221


CRAIG J. HATTIER,

                                              Plaintiff-Appellant,

versus

DORIS GALMICHE NETHERY, Individually;
DORIS GALMICHE NETHERY, As the Limited
Curatrix of James, “Jackie,” J.
Galmiche; WILBERT GLEN NETHERY,

                                             Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                            (2:05-CV-4011)
                         --------------------

Before JONES, Chief Judge, WIENER and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Our review of the record on appeal and the arguments set forth

in the briefs of counsel convince us that Plaintiff-Appellant Craig

J. Hattier has failed to state any claim that is cognizable under

federal law.

AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.